                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CHARITY MACDERMOTT, on behalf of
herself and all others similarly situated

               Plaintiff,

v.                                                 Case No: 2:17-cv-692-FtM-38CM

NANE JAN, LLC,

             Defendant.
                                            /

                                        ORDER1

      Before the Court is Plaintiff Charity MacDermott’s Motion to Allow Attorney-

Directed Voir Dire (Doc. 36). The Court denies the Motion as premature. Trial in this

case is set for the trial term beginning September 3, 2019. Counsel can re-file the Motion

with other pretrial motions in accordance with the Case Management and Scheduling

Order (Doc. 29) and can address voir dire at the final pretrial conference.

      Accordingly, it is now

      ORDERED:

      Plaintiff Charity MacDermott’s Motion to Allow Attorney-Directed Voir Dire (Doc.

36) is DENIED without prejudice.



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      DONE and ORDERED in Fort Myers, Florida this 15th day of January, 2019.




Copies: All Parties of Record




                                        2
